Citation Nr: 1601213	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee patella femoral syndrome (hereinafter "right knee disability").    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from January 1979 to January 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Columbia, South Carolina, which denied an increased rating for the service-connected right knee disability. 

This case was previously before the Board in October 2014, where the Board remanded the issue on appeal for additional development, including providing the Veteran with a VA examination.  The Board finds that there has been substantial compliance with the directives of the October 2014 remand.  A January 2015 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the October 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  For the entire rating period on appeal, the right knee disability has been manifested by symptoms of painful motion, swelling, weakened movement, 
flare-ups, interference with standing and weight-bearing, and use of pain medication, that are productive of noncompensable limitation of motion.

2.  For the entire rating period on appeal, the right knee disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees including on the basis of functional loss due to pain, fatigability, or incoordination, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.        


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for the service-connected right knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2015).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In May 2008, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The May 2008 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal.  Further, the issue on appeal was adjudicated in an October 2008 Statement of the Case (SOC) and readjudicated in December 2012 and February 2015 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA examinations in May 2008, September 2012, and January 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating in Excess of 10 Percent for Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40
(1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is in receipt of a 10 percent disability rating, for the entire rating period on appeal, for the service-connected right knee disability under 38 C.F.R. § 4.71a., Diagnostic Codes 5010-5003 and 5260.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003, or limitation of motion codes (Diagnostic Codes 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from Diagnostic Code 5257, for arthritis based on X-ray findings and limited motion under Diagnostic Code 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.   

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).   

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Throughout the course of this appeal, the Veteran has contended that the 
service-connected right knee disability has been manifested by more severe symptoms and impairmnet than contemplated by the 10 percent disability rating assigned.  See December 2015 Appellant's Brief.  The Veteran has reported complaints of chronic knee pain and the inability to walk more than half of a block without taking a break.  See January 2015 examination report. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the criteria for a disability rating of 10 percent have been met for the service-connected right knee disability as the Veteran's right knee disability has been manifested by symptoms of painful motion, swelling, weakened movement, flare-ups, interference with standing and weight-bearing, and use of pain medication.  The Board also finds the service-connected right knee disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees including on the basis of functional loss due to pain, fatigability, or incoordination, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.  The most relevant evidence for this claim consists of the Veteran's lay statements, VA treatment records, and VA examination reports dated May 2008, September 2012, and January 2015.  

 A VA treatment record from June 2007 reflects the Veteran reported right knee pain.  A March 2008 VA X-ray report assessed well-maintained joint spaces as well as no evidence of joint effusion or abnormal soft tissue.  In May 2008 the Veteran underwent a VA examination for the service-connected right knee disability.  At the May 2008 examination the Veteran reported intermittent knee pain aggravated by walking more than 25 minutes and sitting for more than two hours while "standing is no problem."  See May 2008 VA examination report.  The Veteran advanced experiencing locking, buckling, and popping of the right knee, and reported no knee surgery and the regular use of a knee brace.  The Veteran did not report experiencing flare-ups, stiffness, incoordination, or effusion. 

Upon physical examination in May 2008, the VA examiner noted no crepitus, instability, atrophy, or edema.  Range of motion testing reflected right knee flexion to 140 degrees with pain beginning at 140 degrees, and extension to 0 degrees with pain beginning at 0 degrees.   

The Veteran underwent a second VA examination in September 2012.  At the September 2012 examination the Veteran reported chronic pain and conveyed to the VA examiner that "at times his [the Veteran's] knees lock-up and at times they go out."  See September 2012 VA examination report.  The Veteran also reported experiencing weekly flare-ups and treating pain symptoms with ice and pain medication.  The September 2012 VA examination report also reflects that an X-ray report assessed no patellar sublaxation/dislocation or degenerative or traumatic arthritis.  Upon physical examination, the September 2012 VA examiner noted no instability, the constant use of a knee brace, and no right knee surgery.  Range of motion testing reflected flexion to 90 degrees with pain beginning at 70 degrees, and extension to 0 degrees without painful motion.  

A September 2013 VA magnetic resonance imaging (MRI) report reflects a small posterior meniscal tear.  An October 2013 VA treatment record reflects the Veteran reported decreased knee pain, while various VA treatment records from June 2014 reflect the Veteran sought treatment for right knee pain.  A July 2014 VA treatment record conveys that the Veteran reported right knee pain as a 4 on a scale of 0-10.  

The Veteran underwent another VA examination in January 2015.  At the January 2015 examination the Veteran reported experiencing bi-weekly, severe flare-ups lasting two days.  The Veteran also reported the inability to cut the grass, use a ladder, or walk mare than half a block without taking a break.  The Veteran did not report stiffness, instability, incoordination, locking episodes, or effusion. Upon physical examination, the VA examiner noted no ankylosis, instability, effusion, crepitus, patellar dislocation, or degenerative or traumatic arthritis.  Range of motion testing reflected flexion to 60 degrees with painful motion, and extension to 0 degrees without painful motion.  Repetitive use testing did not reveal additional functional loss of range of motion after three repetitions. 

Findings from the May 2008, September 2012, and January 2014 examinations are consistent with a 10 percent rating under Diagnostic Code 5003 for the symptoms and level of impairment actually demonstrated by the right knee disability.  As detailed above, the evidence shows that the right knee disability has been manifested by noncompensable limitation of motion, painful motion, swelling, weakness, flare-ups, and use of pain medication.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the Board finds that the criteria for a disability rating of 10 percent for the right knee disability under Diagnostic Code 5003 for arthritis that is productive of painful, but noncompensable limitation of motion, is warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for disability rating in excess of 10 percent has not been met or more nearly approximated.  For the entire rating period on appeal, the right knee disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees including on the basis of functional loss due to pain, fatigability, or incoordination, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.  As discussed above, at the January 2015 VA examination, the Veteran was noted to have normal range of extension and, at worst, flexion to 60 degrees, which is much greater than 
30 degrees.  As such, the right knee disability has been manifested by noncompensable limitation of motion, and, as discussed above, painful motion, flare-ups, and use of pain medical, which all more nearly approximate a 10 percent disability rating under Diagnostic Code 5003.  The evidence of record also does not demonstrate any episodes of effusion.  
The Board has considered the Veteran's assertion of flare-ups of pain, and the fact that at the January 2015 VA examination flexion was to 60 degrees.  The Board acknowledges that this is 30 degrees better than limited range of flexion warranting a 20 percent rating (30 degrees or less).  Further, the Veteran reported no flare-ups at the May 2008 examination, weekly flare ups at the September 2012 VA examination, and bi-weekly flare-ups at the January 2015 VA exanimation; therefore, flare-up occurrences have decreased from September 2012 to January 2015.  As such, in this case, the Board does not find that additional flare-ups would limit the Veteran's flexion to 30 degrees or less. 

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca.  Here, there is no question that the Veteran's right knee disability has caused pain, flare-ups, and weakness, which has restricted overall motion; however, as noted above, even taking into account the additional functional limitation due to pain, the Veteran's service-connected right knee disability does not more nearly approximate limitation of flexion or extension for a 20 percent rating.  See 38 C.F.R. § 4.71a.

The evidence also does not show compensable limitation of extension (10 degrees) and limitation of flexion (45 degrees) to warrant separate compensable (10 percent) ratings for both limitation of extension and limitation of flexion for the right knee, including on basis of functional loss due to pain, weakness, fatigability, or incoordination.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint); see also Deluca, supra.  Rather, as discussed above, at the January 2015 VA examination, range of motion testing reflected, at worst, knee flexion limited to 60 degrees and extension to 0 degrees.  Therefore, separate compensable 10 percent ratings are not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the left and right knee.  38 C.F.R. § 4.71a.


The Board also finds that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the rating period.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App 79, 
81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the lay and medical evidence does not show ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted for any part of the rating period.  Upon physical examination at the May 2008, September 2012, and January 2015 VA examinations, joint stability tests were normal. 

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  With respect to the right knee disability, the January 2015 VA examination report specifically notes that the Veteran had a meniscus tear and no surgical removal.  The September 2012 and January 2015 VA examiners noted no dislocation of the meniscus while the May 2008, September 2012, and January 2015 VA examination reports do not reflect frequent episodes of joint "locking" or effusion.  Further, while the May 2008 and September 2012 examination reports reflect that the Veteran described right knee "locking," based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disability has not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, the criteria for a rating under Diagnostic Code 5258 are not met.  38 C.F.R. § 4.71a.  
 
Further, the Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case with respect to the right knee.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  
Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of either knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  Id.  

Finally, for the entire rating period, there is no evidence of record of any scars associated with right knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that a separate compensable rating for scars under Diagnostic Codes 7800 through 7805 for the right knee disability is not warranted.  38 C.F.R. § 4.118 (2015). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right knee under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee disability has been manifested by symptoms of painful motion, weakened movement, flare-ups, interference with sitting and standing, limitation of flexion, and use of a knee brace.  As discussed above, the schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. § 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  

In this case, as distinguished from the facts in Rice, at the May 2008 and January 2015 VA examinations, the Veteran reported being employed as a maintenance worker.  While the Veteran has made statements that he has missed some time from work due to the service-connected right knee (see May 2008 and January 2015 VA examination reports), the Veteran has not contended that he is unemployable because of service-connected disabilities, and the other evidence of record does not suggest so; thus the Board find that Rice is inapplicable in this cause because neither the Veteran nor the evidence suggests unemployability due to the 
service-connected disability.


ORDER

An increased schedular disability rating in excess of 10 percent for a right knee disability is denied.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


